Title: From Benjamin Franklin to William Lee, 6 March 1778
From: Franklin, Benjamin
To: Lee, William


Sir,
Passy, March 6. 1778
I return the Keys by the Person that brings them from you. I had rather your Brother should keep them while he stays in France.
Your proposition about appointing Agents in the Ports shall be laid before the Commissioners when they meet. In the meantime I can only say, that as to my Nephew Mr. Williams, tho’ I have from long Knowledge and Experience of him, a high Opinion of his Abilities Activity, and Integrity, I will have no hand in his Appointment or in Approving of it; not being desirous of his being any Way concern’d in that Business. And the other Gentlemen I know so little of, that I can have no Objection to them; but I do not see that I have any thing to do with their Appointment.
In looking over yours of the 2d Instant, I observe an Expression which I do not like tho’ it appears in the Shape of a Compliment. It is in these Words, I am always willing to submit my Judgment to yours and will therefore deliver the Trunk. This implies that I had advis’d the Delivery of the Trunk to me, which you comply’d with contrary to your own Judgment. In Truth I did not nor do [I] advise any thing about it. I only said in Answer to yours, expressing that your Journey to Germany was delay’d by its remaining in your Hands, that if you chose to leave it with me entire I had no Objection to receiving it deliverable in the same state to you or your Order.
I am oblig’d to you for your good Opinion of my Nephew manifested in your Intention of nominating him as above; and I beg you to accept my Thanks, tho’ for particular Reasons which you know, I do not wish him to accept the Employment. I have the honour to be with great Respect, Sir, Your most Obedient humble Servant
B F
Hon. W. Lee Esqr
 
Notation: BF. to W Lee March 6. 78
